                       UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF WISCONSIN


MARKUS EVANS,
         Plaintiff,

       v.                                               Case No. 17-CV-1133

ABIE DOUGLAS, et al.,
          Defendants.


                                DECISION AND ORDER

       Plaintiff Markus Evans, a Wisconsin state prisoner who is representing himself,

filed this lawsuit under 42 U.S.C. § 1983. I screened the plaintiff’s second amended

complaint and allowed him to proceed on claims under the Fourteenth Amendment. The

defendants move for summary judgment.

                                    I. BACKGROUND

A.     Procedural Background

       The plaintiff filed his complaint on January 30, 2017, in the U.S. District Court for

the Western District of Wisconsin. ECF No. 1. On August 17, 2017, District Judge William

M. Conley granted the plaintiff’s motion to transfer his case to this district, and his case

was assigned to Magistrate Judge William E. Duffin. ECF No. 12. Judge Duffin initially

recommended that the plaintiff be ordered to submit an amended complaint after

identifying the unknown defendants described in his complaint. ECF No. 17. Judge Duffin

vacated that order after the plaintiff filed an amended complaint, which Judge Duffin

screened, dismissed, and ordered the plaintiff to file a second amended complaint. ECF

No. 22. The plaintiff filed a second amended complaint, ECF No. 23, which I screened on

referral and permitted the plaintiff to proceed against several defendants. ECF No. 27.



        Case 2:17-cv-01133-LA Filed 08/24/20 Page 1 of 29 Document 114
The case was later reassigned to me, and I referred it to Judge Duffin for pretrial case

management. ECF No. 33.

       The plaintiff moved for leave to file a third amended complaint, in which he sought

to add numerous defendants and allegations about events that occurred months earlier

than the allegations in his second amended complaint. ECF No. 48. Judge Duffin granted

the plaintiff’s motion and recommended dismissing certain defendants. ECF Nos. 52 &

54. I reconsidered Judge Duffin’s decision, denied the plaintiff leave to file his third

amended complaint, and concluded that the second amended complaint would remain

the operative complaint. ECF No. 59.

B.     Factual Background 1

       The plaintiff was a pretrial detainee at the Milwaukee County Jail (Jail) from

December 19, 2010, through January 23, 2012. ECF No. 81, ¶¶ 17–18. He sues Deputy

Inspector Kevin Nyklewicz; Deputy Sheriff Sergeants Todd Dickau and James Novotny;

Lieutenant Abie Douglas; and Corrections Officers Kenyon Kirksey, Calvin Smith, and

Jieire Vance. Id., ¶¶ 19, 21, 28, 33, 36, 39, & 44. Nyklewicz oversaw day-to-day

operations at the Jail. Id., ¶ 20. Dickau supervised the Correctional Emergency Response

Team (CERT) and generally oversaw entire floors of the Jail, but he rarely was assigned


1 Facts in this section are taken from the defendants’ proposed findings of fact and
declarations in support of their motion for summary judgment, ECF Nos. 81, 83–92; the
plaintiff’s response to the defendants’ facts, additional facts, and his declaration and
documents in support, ECF No. 105–06; and the defendants’ response to the plaintiff’s
facts, ECF No. 111. I will consider the proposed facts only to the extent they are supported
by evidence in the record. See Fed. R. Civ. P. 56(c)(1); Civil L. R. 56(b)(1)(C)(i) and
(2)(B)(i)–(ii). Any facts not properly contested will be considered admitted. See Civil
L. R. 56(b)(4); Smith v. Lamz, 321 F.3d 680, 683 (7th Cir. 2003) (“We have consistently
held that a failure to respond by the nonmovant as mandated by the local rules results in
an admission.”). I will consider arguments in the supporting memorandum only to the
extent they properly refer to the statement of facts. See Civil L. R. 56(b)(6).

                                             2

        Case 2:17-cv-01133-LA Filed 08/24/20 Page 2 of 29 Document 114
to the Special Needs Unit where the plaintiff was confined in 2011. Id., ¶¶ 22–23, 26.

Smith also was a CERT lead rarely assigned to the Special Needs Unit. Id., ¶¶ 39–40.

Novotny was generally in charge of entire floors but sometimes responded to an officer

need at the Special Needs Unit. Id., ¶¶ 29–30. Douglas was assigned to floors of the Jail,

but Kirksey was often assigned specifically to the Special Needs Unit. Id., ¶¶ 34, 37.

Vance was routinely assigned to the Jail’s disciplinary unit but was not assigned to the

Special Needs Unit during the relevant time period alleged in the second amended

complaint. Id., ¶ 45.

       The second amended complaint details allegedly inhumane conditions the plaintiff

was forced to endure from March 28 to May 30, 2011. ECF No. 27 at 3. The plaintiff states

that on March 28, 2011, he engaged in a physical altercation with Douglas, Dickau, and

Kirksey, after which the defendants cut off the plaintiff’s clothes and left him on a restraint

bed for four hours. Id. The plaintiff states that after removing him from the restraint bed,

the defendants left him naked and handcuffed in his cell without hygiene products or

access to a shower. Id. at 3–4. He states that his cell was covered in urine and feces, and

he was allowed only brief uses of water to drink or flush his toilet. Id. at 4. The plaintiff

asserts that Nyklewicz, Kyle Cummings, and other unnamed Deputy Inspectors approved

improper use of the handcuffs, which cut his wrists and for which the plaintiff needed

treatment at a “local E.R.” Id. The plaintiff further stated that Douglas, Dickau, Kirksey,

Novotny, Vance, and Smith did not allow him to make phone calls, have visitors, or

exercise outside of his cell. Id. at 4. I allowed the plaintiff to proceed on claims of




                                              3

         Case 2:17-cv-01133-LA Filed 08/24/20 Page 3 of 29 Document 114
excessive force and unconstitutional conditions of confinement against Douglas, Dickau,

Kirksey, Nyklewicz, Cummings, 2 Novotny, Vance, and Smith. Id. at 7.

      On July 31, 2019, the defendants moved for leave to file an oversized

memorandum and statement of proposed findings of fact in support of their motion for

summary judgment. ECF No. 65. I granted that request. The defendants’ filings are

expansive, including a 94-page brief and 486 proposed factual findings. ECF Nos. 81 &

82. Many of those statements of proposed facts detail events that occurred before and

after the relevant March 28 through May 30, 2011 time period. ECF No. 81, ¶¶ 72–208,

427–454. I previously instructed the plaintiff that he may limit his response to the

defendants’ proposed findings of fact to those paragraphs that discuss material facts and

that he “may, but need not,” respond to any other paragraph or may file a general denial

to facts he deemed immaterial. ECF No. 97 at 7. I will discuss the facts related to dates

outside of the relevant time period as background and for comprehension of the events

that occurred from March 28 through May 30, 2011.

      1. The Special Needs Unit

      The Special Needs Unit houses inmates on suicide watch or who have physical-

or mental-health conditions requiring close medical attention, often for their own safety.




2 Kyle Cummings was later dismissed as a defendant and replaced by “John Cummings,”
whom Judge Duffin dismissed as a defendant in the plaintiff’s proposed third amended
complaint. ECF Nos. 43, 45 & 54. Because I disallowed the plaintiff to proceed on his
third amended complaint, and Kyle Cummings was never a proper party in this action, the
plaintiff is not proceeding against either Cummings defendant. Also listed as a defendant
is “Kyle Nyklewica,” which it appears is a misspelling of Nyklewicz. I will dismiss this
defendant, who does not exist.

                                            4

        Case 2:17-cv-01133-LA Filed 08/24/20 Page 4 of 29 Document 114
ECF No. 81, ¶ 49. Inmates on “restraint watch” 3 are kept in a restraint belt for their own

safety, which makes it difficult for them to reach their knees but still possible for inmates

to use the bathroom. Id., ¶ 52. 4 Inmates are placed in a t-shirt, toeless socks, and pants

for medical reasons before being placed on the restraint bed. ECF No. 81, ¶ 65. The

defendants state that inmates are not left naked and usually are not placed in a suicide

gown, but if a suicide gown is used the inmate can change clothes before being placed

on the restraint bed. Id. Nonetheless, there is at least one picture in the record of the

plaintiff on a restraint bed while wearing a suicide gown. ECF No. 85-2 at 6. Neither

restraints nor physical force may be used as punishment. ECF No. 111, ¶ 488.

       Inmates on maximum custody status are further restricted when their behavior

requires it. ECF No. 81, ¶ 66. At least two officers are assigned to the Unit and conduct

inspections every fifteen minutes for inmates on suicide or restraint watch. Id., ¶ 50.

Medical personnel also check restraint-watch inmates every few hours to ensure the

restraints are not too tight and that the inmate is not attempting self-harm. Id., ¶ 51. Inmate

workers clean cells in the Special Needs Unit weekly and respond to biohazardous

incidents for cleaning on an as-needed basis. Id., ¶¶ 59, 68. These workers clean cells

when an inmate is transferred out of the Unit, after emergencies, or even if a toilet

overflows. Id., ¶ 70.




3 The defendants concede there is no official policy called “restraint watch,” but they state
inmates may be supervised for placement in restraints on a case-by-case basis. ECF
No. 111, ¶ 487.
4 The plaintiff states that the restraint belt made it difficult or impossible to “urin[ate]
properly” or wipe himself after using the toilet. ECF No. 105-1, ¶ 497; ECF No. 106, ¶ 95.
                                              5

         Case 2:17-cv-01133-LA Filed 08/24/20 Page 5 of 29 Document 114
       Inmates in the Special Needs Unit receive one hour of time outside their cells each

day to shower, make phone calls, read, or otherwise spend leisure time. ECF No. 81,

¶ 53. Inmates on disciplinary status may not receive this hour of recreation time for safety

or disciplinary reasons. Id., ¶ 54. Inmates in the Unit not on a restricted status receive a

mattress, sheet, and blanket for sleeping and various hygiene products including only a

partial roll of toilet paper to prevent inmates from flooding toilets and sinks or covering

cell windows. Id., ¶¶ 56–57. Writing utensils are given only out of cells and are not

permitted to inmates within their cells. Id., ¶ 58.

       Occasionally it is necessary to shut off the water to the Special Needs Unit, but it

may be manually restored to a certain cell to allow a courtesy toilet flush or drink of water.

ECF No. 81, ¶¶ 60–61. The defendants followed this practice or instructed staff to follow

it to encourage the inmate to “to commit to his or her safety and commit to the security

and safety of the facility” before the water would be permanently restored. Id., ¶¶ 61–62.

       2. The Plaintiff’s History in the Special Needs Unit

       The plaintiff had over 160 encounters with medical staff while incarcerated at the

Jail. ECF No. 81, ¶ 71. He was immediately placed in the Special Needs Unit and on

maximum-custody status when he arrived because of his violent past and violent

fantasies he harbored. Id., ¶ 72. He had numerous incidents involving unsafe, unsanitary,

and/or dangerous behavior between December 25, 2010 and March 25, 2011. Id., ¶¶ 74–

208. Among these are multiple incidents of the plaintiff covering his cell window with

objects or feces, id., ¶¶ 75, 79–80, 82, 85; urinating out of his cell, id., ¶¶ 74, 86, 89, 98–

99, 103–04, 134, 146, 181, 184–85, 189, 192, 194–97; or clogging his toilet with objects,

causing Jail staff temporarily to shut off the water, id., ¶¶ 87, 108–09, 125, 131, 147. Jail



                                               6

         Case 2:17-cv-01133-LA Filed 08/24/20 Page 6 of 29 Document 114
staff attempted to allow him water to drink and use the toilet even when they had shut it

off for safety purposes. Id., ¶¶ 108, 120, 131–32, 143, 147, 149–51.

       Force was used because of the plaintiff’s non-compliance with orders or assault to

Jail staff on four occasions. ECF No. 81, ¶¶ 84, 172, 180, 204. Nyklewicz signed off on

each of these as objectively reasonable and in compliance with department policy. Id.,

¶¶ 84, 172, 180, 204. Medical staff responded to see or treat the plaintiff on numerous

occasions, id., ¶¶ 86, 107, 109, 111, 120, 124, 133–34, 140, 154, 170, 179, 184, 203,

205. Jail staff believed the plaintiff’s histrionic behavior may have been malingering or

exaggerated based on a note he sent to another inmate asking how to “fake being crazy,”

Id., ¶¶ 157–58. The plaintiff disputes that an inmate told officials that he inquired how to

feign mental illness. ECF No. 106, ¶¶ 6, 11.

       3. March 28, 2011

       From March 25 to 28, 2011, the plaintiff was housed at Froedtert Hospital to

address a necrotic abscess that had formed on his lower right leg after the plaintiff rubbed

feces into wounds on his leg. ECF No. 81, ¶ 207–08. He returned to the Jail on March 28,

2011, and was taken to the Special Medical Unit (SMU). Id., ¶ 209. The plaintiff’s medical

records show he had bandages on both of his knees, which needed to be changed

because he had urinated on himself. Id., ¶ 222. Nyklewicz ordered the plaintiff be placed

on restraint watch, and Dickau implemented wellness checks on the plaintiff every fifteen

minutes. Id., ¶¶ 210–12, 223; ECF No. 84-2 at 15. Nyklewicz ordered that, given the

plaintiff’s history, all medical treatment of the plaintiff involve two officers and one

supervisor and that he be kept in restraints. ECF No. 81, ¶ 214; ECF No. 84-2 at 27.




                                             7

        Case 2:17-cv-01133-LA Filed 08/24/20 Page 7 of 29 Document 114
         The plaintiff disputes he was placed in restraints for his own safety. ECF No. 106,

¶ 14. He states that he did not intentionally infect his own wounds by rubbing feces in

them, but they became infected on their own over time because his cell was covered in

urine and feces that would get onto the bandages and his wounds. Id., ¶¶ 20, 95. During

his deposition the plaintiff testified that he did not remove his leg dressings, but they would

come off as “the tape would get kind of wore down.” ECF No. 91-2 at 39:15–22. Yet he

also testified that he sometimes removed his bandages when they became old and

stained. Id. at 53:23–54:14. The plaintiff states, and the defendants do not dispute, that

when the plaintiff returned to the Jail on March 28, 2011, no staff members asked him to

comply with safety rules and not smear feces into his wounds to prevent further infection.

Id., ¶ 94; ECF No. 111, ¶ 522.

         During the March 28, 2011 incident, Kirksey, Dickau, and Douglas put the plaintiff

in the restraints based on Nyklewicz’s order. ECF No. 81, ¶ 215. Those defendants, with

assistance from other officers (who are not defendants), escorted the plaintiff to his cell

in the Special Needs Unit. Id. According to the plaintiff’s medical records and Jail logs,

the plaintiff was not placed in a restraint bed that day, though he was on restraint watch.

Id., ¶ 216. Kirksey and Dickau do not recall any issues during this encounter, and there

is no Incident Report in the Jail log documenting any issue. Id., ¶ 217. Nor do the

defendants recall whether the plaintiff was dressed in Jail-issued clothing or a suicide

gown, but they state he would not have been left naked because he was in restraints. Id.,

¶ 220.

         The plaintiff disputes the defendants’ version and states that he was handcuffed

to the restraint bed before Dickau, Kirksey, Douglas, and Smith took him to the Special



                                              8

          Case 2:17-cv-01133-LA Filed 08/24/20 Page 8 of 29 Document 114
Needs Unit. ECF No. 106, ¶ 14. 5 He states both that the defendants attempted to, and

did, leave him nude and in restraints in his cell without a mattress, sheets, hygiene items,

or books but left a suicide gown on the cell bed. Id., ¶¶ 14, 93. He testified to the same

during his deposition. ECF No. 91-2 at 25:18–26:5, 30:15–17, 30:25–31:6, 46:13–15,

46:19–21, 73:17–20, 103:8–9. He asserts that he ran at the defendants out of anger, and

the defendants slammed his leg in the cell door. ECF No. 106, ¶ 14. He states this is what

caused the injuries on his leg but that it occurred after he returned from the hospital. Id.,

¶ 97. During his deposition, however, he testified that he could not remember how or

when he was injured and remembered only that his “legs were slammed in the door during

cell extraction after I was handcuffed and put in my cell.” ECF No. 91-2 at 24:20–24.

Medical personnel then determined that he needed to go to the hospital for treatment. Id.

at 24:25–25:3.

       The defendants state the restraints were meant to keep the plaintiff from reaching

and removing the bandages on his leg wounds. ECF No. 81, ¶ 212. Late in the night of

March 28, 2011, however, the plaintiff removed the bandages on his knees and rubbed

his feces-stained hand in his wound, risking infection. Id., ¶¶ 222, 224. New bandages

were applied just after midnight on March 29, 2011, and medical personnel instructed him

not to remove his bandages or risk severe infection. Id., ¶ 226. The plaintiff remained on

restraint watch until April 7, 2011. ECF No. 81, ¶ 225. The plaintiff disputes these

statements and asserts that he was incapable of reaching and removing the bandages

while restrained. ECF No. 106, ¶¶ 18–19, 95–96. Yet during his deposition, the plaintiff




5 In his second amended complaint, the plaintiff did not allege that Smith was involved in
the March 28, 2011 incident.
                                             9

        Case 2:17-cv-01133-LA Filed 08/24/20 Page 9 of 29 Document 114
testified the restraints made it “difficult” but not impossible to remove the bandages. Id.,

¶ 213; ECF No. 91-2 at 115:16–17. The plaintiff asserts he was left in restraints, not just

on restraint watch, until June 3, 2011. ECF No. 106, ¶ 96; ECF No. 91-2 at 30:18–20.

       4. March 29 to 31, 2011

       In the morning on March 29, 2011, a nurse cleaned the plaintiff and provided him

breakfast. ECF No. 81, ¶ 227. The nurse noted that the plaintiff was wearing a “quilted

tunic” that was stained with feces and urine, had red marks around his handcuffed wrists,

and requested food because he had slept through breakfast and told the nurse “All I been

eating is dooky.” Id. Although the plaintiff appeared more lucid later that morning, in the

evening Kirksey, Dickau, and Douglas returned him to the SMU so he could be cleaned

again. Id., ¶¶ 228–29. The defendants do not recall any issues during this encounter, and

there is no Incident Report about it. Id., ¶ 230. The plaintiff disputes the nurse’s account

and states that he was naked and hungry because Jail staff passed him up during

breakfast, and he insists that his “mental illness reasoned him to eat feces to survive.”

ECF No. 106, ¶ 21. The plaintiff states, and the defendants dispute, that Jail staff failed

or declined to provide him meals on numerous occasions. ECF No. 111, ¶ 510. He

testified that some officers did not like him and would refuse to provide him meals. ECF

No. 91-2 at 32:19–33:8. He objects to the defendants’ assertion that a lack of an Incident

Report means no incident occurred on a certain date. ECF No. 106, ¶¶ 22–23.

       The defendants do not recall any issues during encounters with the plaintiff on

March 30, 2011. ECF No. 81, ¶¶ 231–39. Despite being on restraint watch, the plaintiff

was approved for a special visit with his mother, to which Vance, Novotny, and others




                                            10

        Case 2:17-cv-01133-LA Filed 08/24/20 Page 10 of 29 Document 114
escorted him without issue. ECF No. 84-4 at 52. The plaintiff does not dispute that there

were no issues this day. ECF No. 105-1, ¶¶ 233–39.

       On March 31, 2011, Jail staff observed the plaintiff “picking at his bandages,” so

nursing staff changed them. ECF No. 81, ¶ 243. A nurse noted that the plaintiff’s wounds

were healing well, but he was kept in restraints because he had previously smeared feces

into his infected wounds. Id., ¶ 244. The plaintiff remained in a suicide gown, though he

was no longer on suicide watch, and security was directed to check on him every fifteen

minutes. Id., ¶ 245. The plaintiff objects to the statement that he was picking at his

bandages, disputes that he ever smeared feces into his wounds, and states he was

unaware of any treatment plan in place. ECF No. 106, ¶¶ 25–27.

       5. April 2011

       The defendants detail the plaintiff’s treatment in early April 2011, which included

frequent changing of his bandages and other medical treatment, cleaning him after he

handled his own feces, and changing a diaper he was forced to wear. ECF No. 81, ¶ 246–

54. The plaintiff “objects” to certain immaterial facts, including what he was wearing and

whether he intentionally removed his bandages and diaper. ECF No. 106, ¶¶ 28–30.

       From April 4 to 7, 2011, medical staff observed the plaintiff exhibiting bizarre

behavior. ECF No. 81, ¶¶ 255–67. Medical staff continued to change his bandages to

help his wounds heal and created a plan of action to restrain him without causing injury

to his wrists from handcuffs. Id., ¶ 263. On April 5, 2011, the plaintiff’s family visit was

canceled after he was observed licking and attempting to eat the particle board in the

visiting booth. Id., ¶ 262. The plaintiff's mother visited him on April 7, 2011. Id., ¶ 264.The

same day, Nyklewicz removed the plaintiff from restraint watch after he agreed to behave,



                                              11

        Case 2:17-cv-01133-LA Filed 08/24/20 Page 11 of 29 Document 114
eat food (rather than his feces), and not injure himself. Id., ¶ 267. Nyklewicz informed the

plaintiff he would go back on restraint watch if he continued to remove his bandages or

smear feces or urine on them or his wounds. Id. The plaintiff agreed to comply. Id. The

plaintiff disputes having this conversation with Nyklewicz or any Jail staff. ECF No. 106,

¶ 35. At his deposition he testified that he was never taken off restraint watch and

remained restrained for several more weeks. ECF No. 91-2 at 42:12–43:9. He testified

that wearing restraints for an extended period of time cut into his wrists, for which he was

given bandages but no meaningful medical treatment. Id. at 41:19–42:7. He again

disputes he ever intentionally infected his wounds with feces. ECF No. 106, ¶ 34.

        Over the next few days, the plaintiff was observed several times masturbating

and/or eating or smearing his feces on himself or his cell. ECF No. 81, ¶¶ 268–77.

Medical staff continued to clean him and his cell, replace his bandages, and provide a

clean cell and water. Id. On one occasion, his water was shut off because he repeatedly

flushed his toilet. Id., ¶ 268. The plaintiff disputes that incident and disputes eating his

feces on at least one occasion. ECF No. 106, ¶¶ 36–37. Yet, as noted, he swore in his

declaration and testified at his deposition that he sometimes ate his feces because he

was hungry after Jail staff refused to provide him meals. Id., ¶ 21; ECF No. 91-2 at 32:19–

33:1.

        On April 11, 2011, the plaintiff met with a psychiatrist, who questioned why the

plaintiff had been removed from restraint watch. ECF No. 81, ¶ 278. The psychiatrist

learned that Nyklewicz had removed the plaintiff from restraint watch because he was

eating and not contaminating his wounds. Id. Very early the next morning, the plaintiff

twice removed his suicide gown and slid it under his cell door; one time the gown was



                                            12

        Case 2:17-cv-01133-LA Filed 08/24/20 Page 12 of 29 Document 114
filled with feces. Id., ¶¶ 281–82. The biohazard team cleaned the inside and outside of

the cell that morning and again later after the plaintiff urinated out of his cell. Id., ¶¶ 283,

285. That night, the plaintiff placed his suicide gown in the toilet before attempting to slide

it underneath his cell door and covered his cell door with his mattress. Id., ¶ 286. The

plaintiff insists that Jail staff took his gown and refused to give him another, so he urinated

on his cell door “out of frustration and anger.” ECF No. 106, ¶¶ 40–41. He testified that

he did not have a mattress at the time, and any records stating that he did are “fabricated.”

ECF No. 91-2 at 45:4–12.

       On April 13, 2011, a sergeant (who is not a defendant) ordered the plaintiff

removed from his cell after throwing feces through his food chute and placing it around

the locking mechanism of his cell. ECF No. 81, ¶¶ 290–91. Dickau responded with the

CERT team, who removed the plaintiff from his cell, stabilized him against a wall, and

restrained him with zip-ties and a restraint belt. Id., ¶¶ 292–93. The plaintiff later

attempted to bite an officer’s hand, and the officer responded with a “focused strike” to

the plaintiff’s jaw meant to stop the assault without causing injury. Id., ¶¶ 294–95. The

officer completed a Use of Force report about the incident, which noted that the plaintiff

had been placed back on restraint watch. Id., ¶¶ 296–97. After the plaintiff again urinated

out of his cell, he was placed on a restraint bed because of his “violent and biohazard

behavior that put himself and others at risk.” Id., ¶ 298. A psychiatrist spoke with the

plaintiff later that evening, and the plaintiff screamed, “I want to get out!” Id., ¶ 300. He

was given two shots of Haldol, removed from the restraint bed but left in restraints, and

returned to the Special Needs Unit. Id., ¶¶ 300–02. He remained on restraint watch until

April 25, 2011. Id., ¶ 302.



                                              13

        Case 2:17-cv-01133-LA Filed 08/24/20 Page 13 of 29 Document 114
       The plaintiff disputes he had strength to kick open the food chute of his cell, states

that he never threw feces from his food chute, and asserts that he was assaulted by the

officer without provocation. ECF No. 106, ¶¶ 43–45. He insists he never attempted to bite

the officer, who used the false report as a pretext to place the plaintiff on restraint watch.

Id., ¶ 46. The plaintiff states he did not agree to the Haldol injection and asserts he

remained on restraint watch until June 3, 2011. Id., ¶¶ 48–49. He contests Nyklewicz’s

approval of the Incident Report about the use of force, for which he states Nyklewicz did

not speak with him or investigate the incident. Id., ¶ 51.

       During the next several days, the plaintiff continued to manipulate his leg bandages

and interfere with his wounds’ healing. ECF No. 81, ¶¶ 305–21. Medical staff continued

to monitor his behavior, change his bandages, and offer him food or Ensure as a meal

replacement. Id. On April 16, 2011, the plaintiff was observed placing feces on his cell

floor and licking it, and a non-defendant captain at the Jail cancelled the plaintiff’s family

visit. Id., ¶ 309 (citing ECF No. 84-2 at 35). On April 19, 2011, the plaintiff damaged video

equipment being used for a video conference in his state criminal case. Id., ¶ 317.

Nyklewicz ordered that two officers and a supervisor with a taser restrain the plaintiff using

six-point restraints, a wheelchair, and leg irons for any housing changes or future court

visits. Id., ¶ 318; ECF No. 85-3. On April 21, 2011, medical staff was notified that the

plaintiff’s wound was bleeding from him “picking at it and digging into it.” ECF No. 81,

¶ 324. Medical staff stated the dressing needed to be changed only if the plaintiff bled

through the gauze or smeared feces into his wound. Id. The plaintiff disputes that he had

manipulated his bandages or picked at his leg wound. ECF No. 106, ¶¶ 52–59. He also




                                             14

        Case 2:17-cv-01133-LA Filed 08/24/20 Page 14 of 29 Document 114
testified that he was provided medical treatment only “[e]very once in a while . . . every

blue moon” when his dressings needed to be changed. ECF No. 91-2 at 40:1–18.

       From April 23 through 25, 2011, the plaintiff was observed consuming his own

urine and feces on several occasions. ECF No. 81, ¶¶ 325–29. He also screamed

profanities at a correctional officer who had woken him and claimed that he had not eaten

anything all day. Id., ¶¶ 329–30. This behavior continued for the remainder of the month,

during which he attempted to remove his restraint belt, refused to remove his hands from

his food chute, and repeatedly banged his head against a wall. Id., ¶¶ 335, 337–339. On

April 26, 2011, he was placed back into a restraint bed because of the threat to himself.

Id., ¶ 339; ECF No. 84-2 at 16. Medical staff assessed him several times before removing

him from the bed at 10:30pm that night. ECF No. 81, ¶¶ 340–41. The plaintiff states he

consumed his own waste because he was thirsty and hungry and asserts the correctional

officer who woke him did so for no reason. ECF No. 106, ¶¶ 60–61. He states that the

restraint bed was an unreasonable solution to him banging his head against the wall. Id.,

¶ 65. During his deposition he reiterated that he consumed his own urine because he was

thirsty, and his water had been turned off. ECF No. 91-2 at 53:7–20. He testified that

some officers would not allow him water because of his behavior while at the Jail, but he

did not name those officers. ECF No. 91-2 at 64:14–20.

       After a court appearance on April 28, 2011, the state court concluded that the

plaintiff was competent to proceed in his case and ordered proceedings to commence.

ECF No. 81, ¶ 358. Jail officials returned the plaintiff to the Jail and attempted to change

his clothes to a suicide gown, but the plaintiff became resistive and attempted to assault

the officers. Id., ¶ 347. A deputy (who is not a defendant) kicked the plaintiff in self-



                                            15

        Case 2:17-cv-01133-LA Filed 08/24/20 Page 15 of 29 Document 114
defense after the plaintiff charged at him. Id., ¶ 348. The plaintiff lodged his leg into the

cell door jam, preventing officers from locking it, and the deputy twice struck the plaintiff

in his thigh to remove his leg from the cell door and allow officers to close it. Id., ¶ 349.

The plaintiff remained in a restraint belt but later told a nurse “that he was doing fine,” and

the nurse medically cleared him. Id., ¶¶ 350–51. The plaintiff objects to parts of this

incident but cites no evidence in support of his objections. ECF No. 105-1, ¶¶ 347–52.

       Later the same day, the plaintiff removed his bandages and tied them around his

neck like a necktie. ECF No. 81, ¶ 354. He was again placed on a restraint bed and on

suicide watch for his own safety. Id., ¶ 355. Medical staff administered another Haldol

shot and removed him from the restraint bed early the next morning, but he remained on

restraint watch until June 3, 2011. Id., ¶¶ 356–57. The plaintiff contests that he was able

to remove his bandages and tie them around his neck while in the restraint belt. ECF

No. 106, ¶¶ 68–69.

       On April 30, 2011, the plaintiff refused to have his bandages changed and smeared

feces all over himself and his suicide gown. ECF No. 81, ¶ 360. He was again placed on

a restraint bed for three hours while medical staff changed his bandages and cleaned his

body. Id. The plaintiff again appeared smeared with feces later that night, and he was

again placed on the restraint bed so medical staff could wash him and his clothes and

change his bandages. Id., ¶ 361. Medical staff found a feces-covered lump of toilet paper

in his mouth and provided him a meal-replacement shake with antibiotics crushed into it

for his safety. Id. The plaintiff reiterates that it was physically impossible for him to smear

feces on his body while in the restraint belt. ECF No. 106, ¶ 70. He does not otherwise

contest the defendant’s description of this incident.



                                              16

        Case 2:17-cv-01133-LA Filed 08/24/20 Page 16 of 29 Document 114
        6. May 2011

        The plaintiff’s behavior continued into May 2011. ECF No. 81, ¶¶ 362–65. On

May 1, 2011, he masturbated into a foam cup instead of returning it to the nurse. Id.,

¶ 362. On May 2, 2011, medical officials wrote orders for three medications to be given

the plaintiff “at the first evidence of wild at-risk behavior to manage and enhance safety.”

Id., ¶ 365. The same day, Douglas assisted correctional officers with changing the

plaintiff’s bandages, without incident. Id., ¶¶ 366–67. Early the next day, the plaintiff

coated his suicide gown in feces, smeared feces on his wall and in his sink, and licked

his wall. Id., ¶ 370. Staff changed his bandages and cleaned his cell within a few hours.

Id., ¶ 371. The plaintiff’s bandages were changed without incident, although not without

his protests, over the next several days. Id., ¶¶ 372–75, 378–82. The plaintiff does not

dispute these events. He insists his masturbating into a cup was “a natural act” and should

not constitute a mental illness or reason to be restrained. ECF No. 106, ¶ 71. He asserts

that, while providing the plaintiff a towel, Douglas told the plaintiff “to h[a]ng himself with

it.” Id., ¶ 73.

        On May 9, 2011, while his suicide gown and cell were replaced or cleaned because

they were covered in fecal matter, the plaintiff charged his cell door and injured a

corrections officer. ECF No. 81, ¶ 385. Five correctional officers and a lieutenant later

readied the plaintiff for court and warned him with a taser “of the consequences of agitated

behavior in court.” Id., ¶ 386. He was twice taken to court in a wheelchair and stun belt

pursuant to the standing order from Nyklewicz. Id., ¶ 387. While returning from court the

second time, the plaintiff became combative and erratic and threatened to kill Jail staff

and himself. Id., ¶¶ 387–88, 390. Back at the Jail, Douglas, Dickau, and two other



                                              17

         Case 2:17-cv-01133-LA Filed 08/24/20 Page 17 of 29 Document 114
lieutenants (who are not defendants) placed him on the restraint bed where he remained

for approximately four hours. Id., ¶ 388; ECF No. 84-2 at 17. The plaintiff was given

injections to calm him and checked on several times through the afternoon and evening.

ECF No. 81, ¶ 390. That night, the plaintiff was seen eating his feces and spitting at his

window during inspections. Id., ¶ 391. The plaintiff disputes that an officer was injured

when he charged his cell door or that he threatened to kill himself or others. ECF No. 106,

¶¶ 74–75. He objects to, but does not otherwise properly dispute, the defendants’ account

of events on May 9, 2011.

      Also on May 9, 2011, the state court in the plaintiff’s criminal case denied his

appeal of the court’s competency order and reaffirmed that the plaintiff was competent to

proceed in his case. ECF No. 81, ¶ 389. The plaintiff continued exhibiting unusual

behavior and receiving bandage changes and medical care without significant incident,

although he often refused his medications. ECF No. 81, ¶¶ 392–95, 397–420. He

remained on maximum custody status because of his frequent behavior issues. Id., ¶ 396.

During a visit from his mother on May 15, 2011, however, staff noted that the plaintiff was

acting “somewhat normal.” Id., ¶ 405. He had another family visit on May 24, 2011. Id.,

¶ 419. On May 28, 2011, a psychiatrist assessed the plaintiff and noted his “quite normal

behavior and appearance.” Id., ¶ 422. He opined the plaintiff’s gradual change in behavior

could be due to medications or could be a sign that the plaintiff “has stopped trying to

convince us he is [mentally incompetent]” since the state court’s conclusion. Id. The

remainder of May 2011 occurred without significant incident. Id., ¶¶ 423–26. The plaintiff

disputes the psychiatrist’s evaluation and asserts he was biased by his belief that the

plaintiff “was malingering and faking mental illness to try to avoid getting convicted on a



                                            18

        Case 2:17-cv-01133-LA Filed 08/24/20 Page 18 of 29 Document 114
homicide charge.” ECF No. 106, ¶ 88. He objects to the defendants’ statement that he

acted “somewhat normal” during the visit from his mother. Id., ¶ 80.

       7. June 2011 through January 2012

       On June 1, 2011, the plaintiff appeared in court without incident, as were the next

two days at the Jail. ECF No. 81, ¶¶ 427–29. On June 25, 2011, the psychiatrist again

noted that the plaintiff’s “unusual behavior” had decreased since the state court had

determined he was competent to proceed in his case. Id., ¶ 436. He opined that the

plaintiff no longer needed to be housed in the Special Needs Unit. Id. On June 29, 2011,

the plaintiff was moved out of the Special Needs Unit but remained on maximum custody

status until January 2012. Id., ¶ 439. The defendants submitted a calendar showing the

plaintiff was in restraints from March 28 through April 7, 2011; from April 13 through

April 25, 2011; and finally from April 28 through June 3, 2011. ECF No. 92-1 at 4–7.

       The plaintiff faced little if any discipline through October 2011 and was “generally

cooperative with Jail rules.” Id., ¶ 440. On September 28, 2011, Nyklewicz adjusted the

plaintiff’s status to allow his transport by only one officer. Id., ¶ 441. On October 3, 2011,

the plaintiff refused to lockdown or wear his restraints, which eventually led to disciplinary

confinement. Id., ¶¶ 442, 444–47. He had other disciplinary incidents from November

2011 until January 20, 2012, when he was transferred to a state prison following his state

court conviction and sentence to life without parole. Id., ¶¶ 448–54.

                                       II. ANALYSIS

       A party is entitled to summary judgment if it shows that there is no genuine dispute

as to any material fact and it is entitled to judgment as a matter of law. Fed. R. Civ.

P. 56(a); see also Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). “Material



                                             19

        Case 2:17-cv-01133-LA Filed 08/24/20 Page 19 of 29 Document 114
facts” are those that “might affect the outcome of the suit.” See Anderson, 477 U.S. at

248. A dispute over a “material fact” is “genuine” if “the evidence is such that a reasonable

jury could return a verdict for the non-moving party.” Id.

       Summary judgment is proper “against a party who fails to make a showing

sufficient to establish the existence of an element essential to that party’s case, and on

which that party will bear the burden of proof at trial.” Celotex Corp. v. Catrett, 477 U.S.

317, 322 (1986). To survive a motion for summary judgment, a non-moving party must

show that sufficient evidence exists to allow a jury to return a verdict in its favor. Brummett

v. Sinclair Broad. Grp., Inc., 414 F.3d 686, 692 (7th Cir. 2005).

A.     Fourteenth Amendment Claims

       I allowed the plaintiff to proceed on two claims against the defendants: 1) that

Nyklewicz directed Dickau, Kirksey, Douglas, and Smith to use excessive force when they

restrained him on March 28, 2011, and 2) that all defendants subjected the plaintiff to

unconstitutional conditions of confinement from March 28 to May 30, 2011. Because the

plaintiff was a pretrial detainee at the time of the alleged events, I review his claims under

the Due Process Clause of the Fourteenth Amendment. See Hardeman v. Curran, 933

F.3d 816, 821–22 (7th Cir. 2019) (citing Kingsley v. Hendrickson, 576 U.S. 389, 397

(2015)).

       1. Excessive Force

       The Due Process Clause “‘protects a pretrial detainee from the use of excessive

force that amounts to punishment.’” Kingsley, 576 U.S. at 397 (quoting Graham v.

Connor, 490 U.S. 386, 395 n.10 (1989)). The Court must judge the reasonableness of a

particular use of force “from the perspective of a reasonable officer on the scene, including



                                              20

        Case 2:17-cv-01133-LA Filed 08/24/20 Page 20 of 29 Document 114
what the officer knew at the time, not with the 20/20 vision of hindsight.” Id. Under an

objective reasonableness inquiry, “the question is whether the officers’ actions are

objectively reasonable in light of the facts and circumstances confronting them, without

regard to their underlying intent or motivation.” Graham, 490 U.S. at 397 (citations

omitted). The proper application of this standard requires consideration of the following

factors:

       the relationship between the need for the use of force and the amount of
       force used; the extent of the plaintiff’s injury; any effort made by the officer
       to temper or to limit the amount of force; the severity of the security problem
       at issue; the threat reasonably perceived by the officer; and whether the
       plaintiff was actively resisting.

Kingsley, 576 U.S. at 397. This list is not exhaustive but illustrates some of the “objective

circumstances potentially relevant to a determination of excessive force.” Id.

       The defendants state that there were no issues restraining the plaintiff on

March 28, 2011, and no incident report was filed. The plaintiff insists that the defendants

threatened to spray him with a chemical agent, took him to the Special Needs Unit,

removed his clothing, and left him naked on a restraint bed. The plaintiff stated in his

second amended complaint that he and the defendants engaged in a “physical

altercation,” but he does not detail the force used in that altercation or state whether any

defendant sprayed him, struck him, or otherwise handled him in an improper and

excessive manner. He concedes he was being disruptive and aggressive, so some level

of force was necessary for the safety of Jail staff and the plaintiff. His only evidence of

force is his testimony that unnamed staff “slammed [him] into the wall.” ECF No. 91-2 at

39:4–14. But he does not clarify which defendants (if any) were responsible or assert that

it was unnecessary given his resistance and aggression at the time.



                                             21

           Case 2:17-cv-01133-LA Filed 08/24/20 Page 21 of 29 Document 114
       Even accepting the plaintiff’s version of March 28, 2011 as true, he does not

provide evidence that any defendant used unnecessary force on him beyond that needed

to transfer him to the Special Needs Unit and restrain him. The evidence shows that the

level of force used was necessary to handle an aggressive and difficult inmate. 6 Because

no reasonable jury could conclude that the defendants used excessive force while

detaining and restraining the plaintiff on March 28, 2011, the defendants are entitled to

judgment as a matter of law on this claim. 7

       2. Conditions of Confinement

       For the plaintiff to proceed on his conditions of confinement claim, the evidence

must show that the conditions were objectively unreasonable; that is, he must show that

the conditions were not “‘rationally related to a legitimate non-punitive governmental

purpose’” or that they were “‘excessive in relation to that purpose.’” Hardeman, 933 F.3d

at 822 (citing Kingsley, 576 U.S. at 397). The plaintiff also must show that that the

defendants acted “with purposeful, knowing, or reckless disregard of the consequences”

of their actions. Miranda v. Cty. of Lake, 900 F.3d 335, 354 (7th Cir. 2018). It is not enough

to show they acted with negligence or even gross negligence. See Williams v. Ortiz, 937

F.3d 936, 942 (7th Cir. 2019) (citing McCann v. Ogle Cty., 909 F.3d 881, 886 (7th Cir.

2018)). The court must “focus on the totality of facts and circumstances” that the



6 The plaintiff also testified about a March 23, 2011 incident, during which Smith punched
him once or twice and an unspecified “Mexican dude . . . landed at least four punches.”
ECF No. 91-2 at 77:1–6, 77:18–78:15. He testified that he was “fighting back” against the
officers and charged out of his cell at them. Id. at 76:21–25. The plaintiff did not provide
this level of detail about the March 28, 2011 incident on which his legal claim is based.
7 Whether it violated the plaintiff’s rights to leave him naked and in restraints relates to his
claim challenging the conditions of his confinement, not whether excessive force was
used on March 28, 2011. I will address that issue with his conditions of confinement claim.
                                               22

        Case 2:17-cv-01133-LA Filed 08/24/20 Page 22 of 29 Document 114
defendants faced and “gauge objectively—without regard to any subjective belief held by

the individual—whether the response was reasonable.” Williams, 937 F.3d at 942.

       It is undisputed that the plaintiff frequently exhibited bizarre behavior over the two

months discussed in his second amended complaint. The defendants contend that the

plaintiff was given proper medical care and restrained only as appropriate for his own

safety and the safety of others. The plaintiff disputes his treatment was appropriate and

disputes in his sworn declaration many of the defendants’ characterizations of him and

the conditions in which he was kept. Many of these disputes are immaterial, e.g. the type

of suicide gown the plaintiff was given, whether he smeared or ate his feces on a certain

date. Other disputes are material, including whether Nyklewicz ordered Dickau, Kirksey,

Douglas, and Smith to leave the plaintiff naked and in restraints on March 28, 2011;

whether he was left in restraints, or only on restraint watch or suicide watch, between

March 28 and June 3, 2011; whether he consumed his own waste to feign mental illness

or because the defendants did not provide him adequate water or food; and whether he

was provided frequent, daily medical treatment and observation or only very occasional

medical treatment during the two-month period.

       The bulk of the evidence shows that the defendants and other Jail staff were tasked

with handling an extraordinarily difficult and dangerous inmate. They placed him on

restraint watch or in restraints for his safety or the safety of others, not as punishment.

He was given family visits, even while on restraint watch, when feasible. He was given

prompt medical treatment frequently, often daily, and most of these treatments and

cleanings were without incident. The plaintiff’s water was shut off only when he was

misusing his cell’s toilet or sink, and he was offered temporary water use to flush his toilet



                                             23

        Case 2:17-cv-01133-LA Filed 08/24/20 Page 23 of 29 Document 114
or drink water until he agreed to comply with Jail rules and appropriately use his cell’s

plumbing. Although the plaintiff often was found in his own excrement, it was the product

of his own actions and may have been a ploy to be deemed incompetent in his state court

criminal matter. This evidence does not show that the plaintiff was mistreated, kept in

inhumane conditions, arbitrarily denied water for extended periods of time, or kept on the

restraint bed unnecessarily or without clothing or a suicide gown.

       Nonetheless, there is some evidence to support the plaintiff’s claims. The plaintiff’s

sworn declaration details the mistreatment he received, the harsh conditions he faced,

and how the defendants were responsible. The declaration states that the plaintiff certifies

under penalty of perjury that it is true and correct, and it cites to 28 U.S.C. § 1746. ECF

No. 106 at 14. “[A] declaration under § 1746 is equivalent to an affidavit for the purposes

of summary judgment.” Owens v. Hinsley, 635 F.3d 950, 955 (7th Cir. 2011). A party

opposing summary judgment may use an affidavit or declaration to do so

       only if the affidavit (1) attests to facts of which the affiant has “personal
       knowledge”; (2) “set[s] out facts that would be admissible in evidence”; and
       (3) “show[s] that the affiant or declarant is competent to testify on the
       matters stated.” . . . Rule 56 thus requires a judge to scrutinize the
       substance of an affidavit offered in response to a summary-judgment motion
       to determine whether a reasonable jury could rely on the factual statements
       it contains.

James v. Hale, 959 F.3d 307, 315 (7th Cir. 2020) (citation omitted).

       The plaintiff’s version of events strains credulity. It does not square with the Jail

logs, the plaintiff’s medical evidence, or the statements provided by the defendants. Parts

of his declaration contradict itself, his responses to the defendant’s proposed findings of

fact, and even his deposition testimony. The defendants assert that I need not find a

genuine dispute of fact based on the plaintiff’s declaration because his medical records



                                             24

        Case 2:17-cv-01133-LA Filed 08/24/20 Page 24 of 29 Document 114
and Jail logs contradict many of his assertions. ECF No. 110 at 4. They insist that I should

not accept the facts as detailed in his declaration, and not deny their motion based on the

declaration, because “no reasonable jury could believe it.” Id. (citing Scott v. Harris, 550

U.S. 372, 380 (2007).

       But “district courts presiding over summary judgment proceedings may not ‘weigh

conflicting evidence,’ [In re] High Fructose Corn Syrup [Antitrust Litig.,] 295 F.3d [651],

655 [7th Cir. 2006], or make credibility determinations, see Washington v. Haupert, 481

F.3d 543, 550 (7th Cir. 2007) . . . .” Omnicare, Inc. v. UnitedHealth Group, Inc., 629 F.3d

697, 704 (7th Cir. 2011). The plaintiff’s declaration attests to facts of which the plaintiff

would have personal knowledge—what happened at the Jail and how he was treated

from March 28 to May 30, 2011. It sets out facts that would be admissible in evidence—

the plaintiff’s version of events. And it shows that the plaintiff is competent to testify to the

matters stated—he was there and observed what happened with his own eyes. And as

noted, I must view all reasonable inferences drawn from the evidence in the light most

favorable to the nonmoving party, which is the plaintiff.

       Despite some inconsistencies, the plaintiff’s deposition testimony also largely

follows his sworn declaration. Although the plaintiff could not remember every date or

name, he testified that Kirksey, Smith, Douglas, and other officers placed him on the

restraint bed and later left him naked and handcuffed in his cell. He testified that the

defendants left him restrained in his cell without mail, hygiene products, or consistent

water use for two months. He testified that these defendants provided him a suicide gown

that he was unable to don while wearing restraints. He testified both that his leg bandages

fell off when they became old and that he sometimes removed them himself because they



                                               25

        Case 2:17-cv-01133-LA Filed 08/24/20 Page 25 of 29 Document 114
were falling off and stained. He testified that he was provided only infrequent and brief

medical treatment, usually when his dressings needed to be changed. He testified that

wearing restraints for an extended period of time cut into his wrists, which were bandaged

but not treated. He testified that he consumed his own waste at times because he was

hungry or thirsty, and Jail staff did not give him food or water because they disliked him

and/or did not want to deal with him. This testimony bolsters both his second amended

complaint and his declaration submitted in opposition to summary judgment.

       Not all these measures violated the plaintiff’s constitutional rights. It was not

inherently punishment to restrain the plaintiff when he was violent or a danger to himself

or others. Nor was it unconstitutional to limit the plaintiff’s food or water when he was

openly refusing to drink or eat and instead misusing the water and food to dirty himself or

his cell. See Bell v. Wolfish, 441 U.S. 520, 540 (1979). But it would not be reasonable to

leave the plaintiff in restraints without a break for two months. See May v. Sheahan, 226

F.3d 876, 884 (7th Cir. 2000) (“The use of bodily restraints constitutes punishment in the

constitutional sense if . . . they appear excessive in relation to the purpose they allegedly

serve.”). It would not be reasonable to provide the plaintiff only infrequent medical

treatment for his leg wounds and psychiatric issues or to deny him mail, hygiene items,

or water for an extended period. See Jones v. Thompson, 818 F. Supp. 1263, 1268 (S.D.

Ind. 1993) (noting that extended use of three-way restraints, “coupled with the absence

of medical review or treatment and the denial of even basic amenities such as personal

hygiene and toilet usage, was not reasonably related to a legitimate goal or interest of the

Jail”). It would be similarly difficult to discern a legitimate governmental interest in leaving

the plaintiff in his cell naked and in restraints. See Butler v. Meyers, No. 10-C-653, 2010



                                              26

        Case 2:17-cv-01133-LA Filed 08/24/20 Page 26 of 29 Document 114
W 4338091, at *4–5 (E.D. Wis. Oct. 22, 2010) (citing Gillis v. Litscher, 468 F.3d 488, 493

(7th Cir. 2006)) (noting that leaving pretrial detainee naked and in restraints for one week

could constitute a constitutional violation).

       Given the conflicting evidence on these issues, a jury must determine whether

Nyklewicz, Dickau, Kirksey, Douglas, and Smith subjected the plaintiff to unconstitutional

conditions of confinement. See Rice ex rel. Rice v. Corr. Med. Servs., 675 F.3d 650, 665–

66 (7th Cir. 2012) (citing Freeman v. Berge, 441 F.3d 543, 546 (7th Cir. 2006), and Hall

v. Ryan, 957 F.2d 402, 406 (7th Cir. 1992)). These defendants are not entitled to summary

judgment as a matter of law.

       The plaintiff’s evidence does not implicate every defendant. He provides no

evidence, not even in his sworn declaration, of Novotny or Vance’s personal involvement.

He does not state that Novotny was involved in the March 28, 2011 incident or was

responsible for the inhumane conditions. He states that Vance, along with other

defendants, believed the plaintiff was faking his mental illness. ECF No. 106, ¶ 10. He

also testified that Vance “was present” during some of his mistreatment and “usually in a

booth.” ECF No. 91-2 at 108:16–22. But he does not show that Vance should be held

liable for the purported conditions. Because the plaintiff has provided no evidence that

either of these defendants was involved in the March 28, 2011 incident or responsible for

the conditions of the plaintiff’s confinement, a reasonable jury could not find them liable

for violating his rights. Novotny and Vance are entitled to judgment as a matter of law.

B. Qualified Immunity

       The defendants assert that they are entitled to qualified immunity on the plaintiff’s

Fourteenth Amendment claims. Qualified immunity “protects government officials from



                                                27

        Case 2:17-cv-01133-LA Filed 08/24/20 Page 27 of 29 Document 114
liability for civil damages insofar as their conduct does not violate clearly established

statutory or constitutional rights of which a reasonable person would have known.” Figgs

v. Dawson, 829 F.3d 895, 905 (7th Cir. 2016) (quoting Pearson v. Callahan, 555 U.S.

223, 231 (2009) (internal quotation omitted)). Qualified immunity is an affirmative defense.

Once raised, the plaintiff must show that the defendants violated his constitutional rights

and that the right at issue was clearly established at the time of the violation. Pearson,

555 U.S. at 232. The law is “clearly established” only if “various courts have agreed that

certain conduct is a constitutional violation under facts not distinguishable in a fair way

from the facts presented in the case at hand.” Figgs, 829 F.3d at 905 (quoting Campbell

v. Peters, 256 F.3d 695, 701 (7th Cir. 2001)) (internal quotation marks omitted). “The

clearly established law must be ‘particularized” to the facts of the case.’” White v. Pauly,

137 S. Ct. 548, 552 (2017) (quoting Anderson v. Creighton, 483 U.S. 635, 640 (1987)). It

is not necessary that there be cases “directly on point,” but “existing precedent must have

placed the statutory or constitutional question beyond debate.” Id. at 551 (internal

quotation marks omitted).

       It was clearly established as early as 1979 that Jail staff may not punish pretrial

detainees by subjecting them to harsh or unnecessarily restrictive conditions, including

the use of body restraints, without a legitimate, nonpunitive justification. See Bell, 441

U.S. 561; May, 226 F.3d at 884. The plaintiff provided evidence that he was unreasonably

restrained and kept in unnecessarily harsh conditions for two months without a legitimate,

nonpunitive purpose. The defendants are not entitled to qualified immunity on the

plaintiff’s claim about the conditions of his confinement.




                                             28

        Case 2:17-cv-01133-LA Filed 08/24/20 Page 28 of 29 Document 114
                                    III. CONCLUSION

       THEREFORE, IT IS ORDERED that the defendants’ motion for summary judgment

(ECF No. 80) is GRANTED in part and DENIED in part. The motion is GRANTED for

Kyle Cummings, James Novotny, and Jieire Vance and for all defendants on the plaintiff’s

claim of excessive force. The motion is DENIED for Kevin Nyklewicz, Abie Douglas, Todd

Dickau, Kenyon Kirksey, and Calvin Smith on the plaintiff’s claim regarding the conditions

of his confinement.

       IT IS FURTHER ORDERED that Kyle Cummings, Kevin Nyklewica, James

Novotny, and Jieire Vance are DISMISSED.

       The court will schedule a telephonic status conference to discuss the next steps

with the remaining parties on the plaintiff’s conditions of confinement claim.

       Dated in Milwaukee, Wisconsin, this 24th day of August, 2020.




                                          s/Lynn Adelman__________
                                          LYNN ADELMAN
                                          United States District Judge




                                            29

        Case 2:17-cv-01133-LA Filed 08/24/20 Page 29 of 29 Document 114
